          Case 1:17-cr-00201-ABJ Document 474 Filed 01/15/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                            Crim. No. 17-201-1 (ABJ)
 PAUL J. MANAFORT, JR.,
                                            Filed Under Seal

               Defendant.




      GOVERNMENT’S MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

        Pursuant to LCrR 49(f)(6), the United States of America, by and through Special Counsel

Robert S. Mueller, III, hereby requests leave of the Court to file under seal an unredacted version

of the government’s submission in support of its breach determination (Attachment A)

(including its exhibits) and a proposed redacted version, which would be filed publicly

with the Court’s approval.        The government seeks to seal Attachment A (including its

exhibits) and make the redactions reflected in Attachment B and its exhibits because

the    redactions   relate   to   ongoing    law    enforcement investigations     or uncharged

individuals, and public disclosure of certain information in the submission could unduly risk

harming those efforts. See, e.g., Virginia Dep’t of State Police v. Washington Post, 386 F.3d

567, 579 (4th Cir. 2004) (“[A] compelling governmental interest exists in protecting the

integrity of an ongoing law enforcement investigation.”); Washington Post v. Robinson, 935

F.2d 282, 291 (D.C. Cir. 1991) (recognizing that situations where “the release of a plea

agreement may threaten an ongoing criminal investigation” can justify sealing, but finding no

risk of harm on the facts of that case). To preserve the confidentiality of that information,

the government requests that its unredacted submission (Attachment A) (including its

exhibits) be filed under seal, with a redacted version to be submitted
          Case 1:17-cr-00201-ABJ Document 474 Filed 01/15/19 Page 2 of 2



on the public docket after this Court rules on this motion. A proposed order accompanies this

motion.

                                                  Respectfully submitted,

                                                  ROBERT S. MUELLER III

                                                  Special Counsel

Dated: January 14, 2019                           By:    /s/ Andrew Weissmann

                                                  Andrew Weissmann
                                                  Jeannie S. Rhee (D.D.C. Bar No. 464127)
                                                  Greg D. Andres (D.D.C. Bar No. 459221)
                                                  U.S. Department of Justice
                                                  Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW Washington,
                                                  D.C. 20530
                                                  Telephone: (202) 616-0800

                                                  Attorneys for the United States of America




                                             2
